Exhibit 10.4


AGREEMENT REGARDING ACQUISITION

THIS AGREEMENT REGARDING ACQUISITION (this “Agreement”) is executed to be
effective as of the 10th day of May 2007, between CORDILLERA PARTNERS, LLC, a
Delaware limited liability company (“CP”) and BEHRINGER HARVARD OPPORTUNITY OP
I, LP, a Texas limited partnership (“BH Investor”).

WITNESSETH:

A.                                   CP, as “Purchaser,” previously entered into
that certain Agreement of Purchase and Sale and Joint Escrow Instructions dated
as of September 25, 2006, with Colorado Hotel Holding, LLC, a Delaware limited
liability company, Cordillera Lodge & Spa, LLC, a Delaware limited liability
company, Colorado Hotel Operator, Inc., a Delaware corporation, and Cordillera
Land, LLC (each, a “Seller” and collectively, “Sellers”), as amended by that
certain First Amendment to Agreement of Purchase and Sale and Joint Escrow
Instructions between Seller and CP dated as of January 5, 2007, and as amended
by those certain letter agreements for the sole purpose of extending the Due
Diligence Period (collectively, the “Contract”), a copy of which is attached
hereto as Exhibit C, for the Property described therein, pursuant to the terms
of which CP has agreed to purchase from Sellers certain property (the
“Property”), including interests in certain real property located in Eagle
County, Colorado, as more particularly described in the Contract.  The Contract
was terminated in accordance with its terms on March 26, 2007.

B.                                     CP and BH Investor have agreed to pursue
the purchase of the Property on a joint basis, as more specifically set forth in
this Agreement and to attempt to reinstate and further amend the Contract.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, CP and BH Investor hereby agree as
follows:


1.                                       FORMATION OF ENTITY.  BH INVESTOR AND
CP AGREE TO PARTICIPATE JOINTLY IN THE ACQUISITION OF THE PROPERTY. 
CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT, BH INVESTOR (OR A
WHOLLY-OWNED SUBSIDIARY) AND CP SHALL EXECUTE THE LIMITED LIABILITY COMPANY
AGREEMENT OF BEHRINGER HARVARD CORDILLERA, LLC IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT A (THE “LLC AGREEMENT”), PURSUANT TO WHICH THERE
SHALL BE FORMED A DELAWARE LIMITED LIABILITY COMPANY NAMED BEHRINGER HARVARD
CORDILLERA, LLC (THE “ACQUIRING ENTITY”).


2.                                       ASSIGNMENT OF CONTRACT.  CONCURRENTLY
WITH THE EXECUTION OF THE LLC AGREEMENT, CP SHALL EXECUTE AN ASSIGNMENT OF
PURCHASE AGREEMENT (THE “ASSIGNMENT”) IN THE FORM OF EXHIBIT B ATTACHED HERETO,
WHEREBY ALL RIGHT, TITLE AND INTEREST OF CP UNDER THE CONTRACT AND UNDER ANY
AGREEMENTS, APPROVALS, LICENSES, PERMITS OR OTHER ENTITLEMENT DOCUMENTS HELD BY
CP OR ITS AFFILIATE OR PRINCIPALS IN CONNECTION WITH THE PROPERTY ARE ASSIGNED
TO THE ACQUIRING ENTITY.  IN THE EVENT THAT BH INVESTOR DETERMINES THAT THE
CONSENT OF SELLERS IS NECESSARY WITH RESPECT TO THE ASSIGNMENT, CP AND BH
INVESTOR SHALL COOPERATE IN OBTAINING SUCH CONSENT.  PRIOR TO EXECUTING THE
ASSIGNMENT, CP SHALL NOT REINSTATE, AMEND OR MODIFY THE CONTRACT WITHOUT THE
PRIOR WRITTEN CONSENT OF BH INVESTOR.

1


--------------------------------------------------------------------------------



3.                                       PAYMENT AND ASSIGNMENT OF EARNEST
MONEY.  IF THE REINSTATEMENT AND SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND
SALE AND JOINT ESCROW INSTRUCTIONS (THE “AMENDMENT”), THE LLC AGREEMENT AND THE
ASSIGNMENT ARE EXECUTED, THEN BH INVESTOR SHALL BE RESPONSIBLE FOR THE PAYMENT
OF THE AMENDMENT DEPOSIT OF EARNEST MONEY AS SUCH TERM IS DEFINED IN THE
CONTRACT IN THE AMOUNT OF ONE MILLION THREE HUNDRED SIXTY-SEVEN THOUSAND TWO
HUNDRED THIRTY DOLLARS ($1,367,230.00).  WITHIN THREE (3) BUSINESS DAYS AFTER
THE EXECUTION OF THE AMENDMENT, BH INVESTOR SHALL PAY TO CP IN IMMEDIATELY
AVAILABLE FUNDS THE AMOUNT OF SEVENTY-SEVEN THOUSAND SEVEN HUNDRED SEVENTY
DOLLARS ($77,770.00), REPRESENTING THE REMAINDER OF BH INVESTOR’S PRO-RATA SHARE
OF THE FIRST $50,000 DEPOSIT, THE INITIAL DEPOSIT AND THE AMENDMENT DEPOSIT OF
EARNEST MONEY AS SUCH TERMS ARE DEFINED IN THE AMENDMENT.  CP SHALL ASSIGN ITS
RIGHTS IN AND TO THE DEPOSIT, AS SUCH TERM IS DEFINED IN THE AMENDMENT, TO THE
ACQUIRING ENTITY.  IF THE AMENDMENT, THE LLC AGREEMENT AND THE ASSIGNMENT ARE
NOT EXECUTED, BH INVESTOR SHALL HAVE NO OBLIGATION TO MAKE EITHER OF THE
PAYMENTS REFERENCED HEREIN IN THIS SECTION 3 AND THIS AGREEMENT SHALL BE OF NO
FURTHER FORCE OR EFFECT.


4.                                       REPRESENTATIONS OF CP.  CP HEREBY
REPRESENTS AND WARRANTS TO BH INVESTOR AS FOLLOWS:

Attached hereto as Exhibit C is a true, correct and complete copy of the
Contract and all amendments thereto, as it existed at the time of termination,
and the Contract will be in full force and effect upon the execution of the
Amendment and has not been amended or modified except as set forth on Exhibit
C.  To CP’s knowledge, CP was not in default under the Contract at the time of
termination.


5.                                       TIME OF ESSENCE.  SELLER AND PURCHASER
AGREE THAT TIME IS OF THE ESSENCE OF THIS AGREEMENT.


6.                                       ASSIGNMENT.  NEITHER CP NOR BH INVESTOR
MAY ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY OTHER PERSON OR
ENTITY WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED,
HOWEVER, THAT BH INVESTOR MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ANY PERSON OR ENTITY AFFILIATED WITH BH INVESTOR IN ANY WAY,
INCLUDING, WITHOUT LIMITATION, ANY ENTITY OR FUND FORMED OR SPONSORED BY BH
INVESTOR.


7.                                       SUCCESSORS AND ASSIGNS.  THE TERMS AND
PROVISIONS OF THIS AGREEMENT ARE TO APPLY TO AND BIND THE PERMITTED SUCCESSORS
AND ASSIGNS OF THE PARTIES HERETO.


8.                                       ENTIRE AGREEMENT.  THIS AGREEMENT,
INCLUDING THE EXHIBITS, CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
PERTAINING TO THE SUBJECT MATTER HEREOF AND FULLY SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES PERTAINING TO SUCH SUBJECT
MATTER.


9.                                       FURTHER ASSURANCES.  EACH PARTY AGREES
THAT IT WILL WITHOUT FURTHER CONSIDERATION EXECUTE AND DELIVER SUCH OTHER
DOCUMENTS AND TAKE SUCH OTHER ACTION, WHETHER PRIOR OR SUBSEQUENT TO CLOSING, AS
MAY BE REASONABLY REQUESTED BY THE OTHER PARTY TO CONSUMMATE MORE EFFECTIVELY
THE PURPOSES OR SUBJECT MATTER OF THIS AGREEMENT.


10.                                 ATTORNEYS’ FEES.  IN THE EVENT OF ANY
CONTROVERSY, CLAIM OR DISPUTE BETWEEN THE PARTIES AFFECTING OR RELATING TO THE
SUBJECT MATTER OR PERFORMANCE OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER FROM THE NONPREVAILING PARTY ALL OF ITS REASONABLE

2


--------------------------------------------------------------------------------



EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES.


11.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, AND ALL SUCH EXECUTED COUNTERPARTS SHALL
CONSTITUTE THE SAME AGREEMENT.  IT SHALL BE NECESSARY TO ACCOUNT FOR ONLY ONE
SUCH COUNTERPART IN PROVING THIS AGREEMENT.


12.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT SHALL NONETHELESS REMAIN IN FULL
FORCE AND EFFECT.


13.                                 APPLICABLE LAW.  THIS AGREEMENT IS
PERFORMABLE IN DALLAS COUNTY, TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED
STATES AND THE LAWS OF THE STATE OF TEXAS.  ASSIGNOR AND ASSIGNEE HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN
DALLAS COUNTY, TEXAS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN DALLAS COUNTY, TEXAS.  SELLER AND PURCHASER AGREE THAT THE PROVISIONS
OF THIS SECTION SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT.


14.                                 CAPTIONS.  THE SECTION HEADINGS APPEARING IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED, TO
ANY EXTENT AND FOR ANY PURPOSE, TO LIMIT OR DEFINE THE TEXT OF ANY SECTION OR
ANY SUBSECTION HEREOF.


15.                                 CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT
THE PARTIES AND THEIR COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT AND THAT
THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE
RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION
OF THIS AGREEMENT OR ANY EXHIBITS OR AMENDMENTS HERETO.

3


--------------------------------------------------------------------------------


EXECUTED to be effective as of the date first written above.

CP:

 

 

 

CORDILLERA PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jefford S. Nelsen

 

 

 

Jefford S. Nelsen

 

 

Member

 

 

 

 

 

BH INVESTOR:

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP I, LP,

 

a Texas limited partnership

 

 

 

By:

BHO, INC., a Declaware corporation,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Secretary

 


--------------------------------------------------------------------------------



EXHIBIT A


LIMITED LIABILITY COMPANY AGREEMENT


OF BEHRINGER HARVARD CORDILLERA, LLC


[SEE ATTACHED]

1


--------------------------------------------------------------------------------



EXHIBIT B


ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND S ALE AGREEMENT (this “Assignment”) is executed
to be effective as of the 10th day of May 2007, by CORDILLERA PARTNERS, LLC, a
Delaware limited liability company (“Assignor”), and BEHRINGER HARVARD
CORDILLERA, LLC, a Delaware limited liability company (“Assignee”).

WITNESSETH:

A.                                   Assignor, as “Purchaser,” has entered into
that certain Agreement of Purchase and Sale and Joint Escrow Instructions dated
as of September 25, 2006, with Colorado Hotel Holding, LLC, a Delaware limited
liability company, Cordillera Lodge & Spa, LLC, a Delaware limited liability
company, Colorado Hotel Operator, Inc., a Delaware corporation, and Cordillera
Land, LLC (each, a “Seller” and collectively, “Sellers”), as amended by that
certain First Amendment to Agreement of Purchase and Sale and Joint Escrow
Instructions between Seller and CP dated as of January 5, 2007, and as amended
by those certain letter agreements for the sole purpose of extending the Due
Diligence Period (collectively, the “Contract”), a copy of which is attached
hereto as Exhibit A, for the Property described therein, pursuant to the terms
of which CP has agreed to purchase from Sellers certain  property (the
“Property”), including interests in certain real property located in Eagle
County, Colorado, as more particularly described in the Contract.


B.                                     ASSIGNOR DESIRES TO ASSIGN TO ASSIGNEE
ALL OF ITS RIGHT, TITLE AND INTEREST AS PURCHASER IN AND TO THE CONTRACT
(INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO ANY DEPOSIT THEREUNDER) AND ANY
AGREEMENTS, APPROVALS, LICENSES AND PERMITS OR OTHER ENTITLEMENT DOCUMENTS HELD
BY ASSIGNOR OR ITS AFFILIATE OR PRINCIPALS IN CONNECTION WITH THE PROPERTY (THE
“PROPERTY DOCUMENTS”), AND ASSIGNEE DESIRES TO ACQUIRE FROM ASSIGNOR ALL OF
ASSIGNOR’S RIGHT, TITLE AND INTEREST AS PURCHASER IN AND TO THE CONTRACT AND IN
AND TO THE PROPERTY DOCUMENTS AND TO ASSUME ALL OF THE DUTIES AND OBLIGATIONS OF
PURCHASER UNDER THE CONTRACT.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged and confessed, Assignor
does hereby ASSIGN AND TRANSFER unto Assignee all of the right, title and
interest of Assignor in and to the Contract (including, but not limited to, the
right to any deposit thereunder) and in and to the Property Documents. 
Assignee, by its acceptance and execution hereof, hereby assumes and agrees to
perform all obligations of Purchaser pursuant to the Contract.

1


--------------------------------------------------------------------------------


EXECUTED to be effective as of the date first written above.

ASSIGNOR:

 

 

 

CORDILLERA PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

BEHRINGER HARVARD CORDILLERA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2


--------------------------------------------------------------------------------


EXHIBIT A

PURCHASE AND SALE AGREEMENT

3


--------------------------------------------------------------------------------


EXHIBIT C


PURCHASE AGREEMENT

[See Attached]

1


--------------------------------------------------------------------------------